Citation Nr: 0500220	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease (DJD) of the left ankle.

2.  Entitlement to an initial compensable rating for chronic 
maxillary sinusitis.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had 20 years of active duty prior to his 
retirement in November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St.Louis, Missouri.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in September 2004 at the VARO. A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. Residuals of an inservice fracture of the left ankle 
include giving away, aching, weakness, and stiffness in the 
morning, limitation of plantar flexion due to pain, and 
extensive post-traumatic degenerative changes.

2. Maxillary sinusitis is manifested by trouble breathing, 
constant drainage, frequent headaches and a need for 
medication.

3. Hemorrhoids are manifested by the need to follow a high 
fiber diet, itching and burning all the time and the use of 
Preparation H for relief.


CONCLUSIONS OF LAW

1. An initial 20 percent evaluation for rating for DJD of the 
left ankle is warranted. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5010-5271(2004).

2. An initial 10 percent evaluation for chronic maxillary 
sinusitis is warranted. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6513 
(2004).

3.  An initial compensable evaluation for hemorrhoids is not 
warranted. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In the statement of the 
case dated in August 2003, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2003 
statement of the case also in effect advised the veteran to 
provide any additional evidence to support his claim. In this 
case, although the August 2003 statement of the case provided 
to the appellant did not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, the personal hearing 
he attended in September 2004 advised him of the opportunity 
to submit any evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in December 2002. Notice fully complying the provisions of 
the VCAA was not provided to the veteran until August 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran, including 
records he submitted at the personal hearing in September 
2004.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Background

Service medical records (SMRs) include an operation report 
from November 1987 that showed that the veteran had a 
comminuted Weber C fracture of the left distal fibula, less 
than 10 percent left posterior malleolus fracture, rupture of 
the anterior tibia-fibular ligament, and fracture of the 
posterior medial corner of the left medial malleolus.  At 
that time, he underwent an open reduction and internal 
fixation of the left distal fibula fracture.  In February 
1988 he underwent syndesmosis screw removal of the left 
distal fibula.  On an undated treatment record (following his 
surgery) he had complaints of left ankle pain generally and 
indicated that strenuous activity caused pain laterally over 
plate screws.  His plantar flexion was limited to 30 degrees 
and his dorsal flexion was normal.  He was diagnosed with 
degenerative joint disease (DJD) in his left ankle.  

In May 1998, the veteran had complaints of nasal discomfort 
with difficulty breathing for approximately two weeks along 
with nasal discharge.  There was tenderness around the 
maxillary and frontal area upon pressure.  The impression was 
sinusitis.  

In July 1998 he had complaints of possible hemorrhoids with 
bleeding and itching for approximately two months.  

In April 2000, he was treated for complaints of symptoms 
related to allergies, including watery eyes and nasal 
congestion.  Allergic rhinitis was noted and Allegra was 
prescribed.  Upon examination in July 2000, he had bilateral 
swollen nostrils and nasal blocking with discharge.  The 
diagnosis was allergic rhinitis, in which he was prescribed 
Nasonex nasal spray and Allegra D.  In October 2000 his 
Allegra prescription was refilled and he had complaints of 
blood in his stool.  A November 2000 colonoscopy procedure 
report noted that he had very small internal hemorrhoids and 
minimal external hemorrhoids.  

On a May 2002 separation examination, the veteran indicated 
that he had broken his left ankle in 1987, had screws and 
pins placed in his left ankle, and had a history of 
hemorrhoids.  

Post service medical records include a July 2002 VA 
examination.  At the time of the VA examination the veteran 
indicated that his ankle was very stiff and week in the 
morning and at times would not hold his weight.  He also 
indicated that it ached with changes in the weather.  A 
physical examination of his left ankle revealed that he had a 
dorsiflexion of 0 to 20 degrees, and a plantar flexion of 0 
to 20 degrees because of pain experienced that did not allow 
him to move it further.  The examiner noted that the left 
ankle was .5" larger than the right.  X-rays revealed a 
plate and screws along the distal fibula and in the medial 
malleolus, extensive ossification between the fibula and the 
tibia, marked degenerative changes around the medial and 
lateral malleolus, joint space narrowing, small spurs, and 
extensive callus.  The examiner diagnosed traumatic DJD of 
the left ankle.  

On the July 2002 VA examination, the veteran indicated that 
was taking Allegra for his allergies.  A physical examination 
revealed that his nasal mucosa was pink and moist with no 
discharge or polyps present.  The septum was midline.  His 
sinuses were non-tender.  X-rays revealed that the right 
maxillary sinus was completely opaque and the left sinus had 
mucoperiosteal thickening.  The examiner diagnosed chronic 
maxillary sinusitis.  In regards to his hemorrhoids, he 
indicated that he did not had any bleeding for at least six 
months prior to the examination, but had intermittent 
itching.  He increased the fiber in his diet and takes 
Preparation H on an as needed basis.  A digital rectal 
examination revealed that there were no external hemorrhoids, 
but small palpable internal hemorrhoids were present.  

In September 2004 the veteran testified that his left ankle 
is stiff and weak in the morning that requires exercises to 
loosen it up otherwise it will not bear his weight.  The 
ankle swells after he walks on it and he experiences daily 
pain.  In regards to his sinusitis, he attested that he has 
constant trouble breathing accompanied with drainage, 
regardless of the season and frequently experiences 
headaches.  He initially was prescribed Allegra, but the 
prescription has been increased to Allegra-D.  With respect 
to his hemorrhoid condition, he indicated that he has been 
following a high fiber diet.  He had itching and burning all 
the time in which he used Preparation H for relief.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Traumatic arthritis under Diagnostic Code 5010 will be rated 
on limitation of motion of affected parts, as arthritis, 
degenerative. Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5271, pertaining to limitation of motion of the 
ankle, provides a 10 percent evaluation for moderate limitation 
of motion and a maximum 20 percent rating for marked range of 
motion impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding and 
with secondary anemia, or fissures. Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation. A 
mild or moderate condition is rated noncompensable.  38 C.F.R. 
§ 4.114.

Diagnostic Code 6513 provides a 10 percent evaluation for 
maxillary sinusitis where manifested by one or two 
incapacitating episodes per year requiring prolonged antibiotic 
treatment, or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting. A condition detected by x-ray only is rated 
noncompensable. 38 C.F.R. § 4.97.

Analysis

Service medical records reveal that the veteran sustained a 
fracture of the left ankle playing football in 1987. Open 
reduction-internal fixation was performed. The report of a VA 
examination in July 2002 and testimony provided by the veteran 
in September 2004 indicate he now experiences giving away, 
aching, weakness, and stiffness of the left ankle in the 
morning. Clinical examination in July 2002 demonstrated 
limitation of plantar flexion due to pain, and x-rays taken in 
conjunction with that examination revealed extensive post-
traumatic degenerative changes. Taking into the extent and 
chronicity of the functional impairment attributable to the 
inservice fracture of the left ankle, particularly pain, the 
Board finds that the residual disability is more appropriately 
contemplated by a 20 percent evaluation under Diagnostic Code 
5271. The benefit of the doubt is resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.45, 
4.71a, Code 5010-5271; DeLuca. Malunion or ankylosis such as to 
warrant an evaluation in excess of 20 percent is not shown by 
the evidence. See 38 C.F.R. § 
4.71a, Codes 5262, 5270.

In September 2004, the veteran testified that because sinusitis 
he had trouble breathing and had drainage all the time. He said 
he experienced frequent headaches and took Allegra as well. X-
rays done in July 2002 confirmed sinusitis. In the opinion of 
the Board, the symptoms reported by the veteran are most 
compatible with the rating criteria for a 10 percent evaluation. 
More severe manifestations of sinusitis to support a 30 percent 
evaluation are not documented. The benefit of the doubt again 
resolved in the veteran's favor to the extent indicated. 
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Code 6513.

With respect to the veteran's hemorrhoid condition, he explained 
in September 2004 that he was careful to follow a high fiber 
diet. He had itching and burning all the time and used 
Preparation H for relief. As large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, has not been documented or reported, the 
current degree of impairment, albeit symptomatic, can be 
considered no more than moderate. Accordingly, a compensable 
evaluation is not in order. 38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7336.






ORDER

Entitlement to an initial rating of 20 percent for DJD of the 
left ankle is granted, subject to the law and regulations 
governing the payment of monetary benefits

Entitlement to an initial 10 percent rating for chronic 
maxillary sinusitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


